Citation Nr: 1755243	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  16-31 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for schizophrenia.

2.  Entitlement to service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to June 1975 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2012, the Board denied service connection for an acquired psychiatric disorder.  In its decision, the Board found that the issue of service connection for schizophrenia was not on appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) to the extent the Board failed to adjudicate an application to reopen the claim for schizophrenia. 

In March 2014, the Court affirmed the Board's December 2012 decision.  In doing so, the Court found that while an October 2007 statement from the Veteran constituted an informal application to reopen his claim for schizophrenia, the Board did not have jurisdiction over the claim.  The Court stated that the proper remedy was for the Veteran to request VA to adjudicate the unadjudicated claim for schizophrenia.  In March 2014, the Veteran did so, and the present appeal ensued. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issue of entitlement to service connection for schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2005 rating decision denied reopening the Veteran's claim for service connection for schizophrenia.  There was no material evidence pertinent to the claim received within one year of the issuance of that decision.  The Veteran was notified of the decision and apprised of his appellate rights but did not appeal.  

2.  The evidence pertaining to schizophrenia received after the May 2005 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The May 2005 rating decision declining to reopen the Veteran's claim for service connection for schizophrenia is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

2.  Evidence received since the May 2005 rating decision is new and material, and the claim for service connection for schizophrenia is reopened.  38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a rating decision of May 2005, the RO denied reopening the claim for service connection for schizophrenia.  The evidence consisted of statements from the Veteran, service treatment records (STRs), private treatment records, VA treatment records, and a March 2003 VA examination report.  The RO noted the post-service diagnosis of schizophrenia but found the records failed to establish that the disorder arose during military service.  The RO also found there was no indication of psychosis within one year of discharge.

There was no material evidence received within one year of the issuance of the May 2005 decision.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal the decision.  The May 2005 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  He has not raised a motion to revise that decision based on clear and unmistakable error.  

Pertinent evidence added to the claims file since May 2005 includes a November 2016 letter from Dr. W., the Veteran's VA psychiatrist, stating that the Veteran's "schizophrenic symptoms probably started while he was serving in the Navy or while he was held at the Medical Holding Facility in Jacksonville, Florida."  Dr. W. stated the Veteran received treatment at the Medical Holding Facility for about one year after discharge, although the records could not be obtained because the facility closed a long time ago.  Dr. W. also stated the Veteran's psychiatric symptoms have been continuous since his military discharge.

This evidence is "new" in that it was not before the RO in May 2005, and is not duplicative or cumulative of evidence previously of record.  This evidence is also "material" as it lends support to a necessary element of the Veteran's claim for service connection, that of a nexus between the current disorder and service.  See Shade, 24 Vet. App. at 110.  When viewed in the context of the reason for the prior denial, the added evidence cures a prior evidentiary defect.  

For these reasons, Board finds this evidence raises a reasonable possibility of substantiating the claim.  Accordingly, the criteria for reopening the claim for service connection for schizophrenia are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the claim for service connection for schizophrenia is reopened.


REMAND

In December 2014 correspondence, the Veteran's attorney stated the Veteran currently receives psychiatric treatment at  the VA Medical Center in Montgomery, Alabama.  While treatment records from the Tuskegee facility have been obtained, those from Montgomery have not.  These records must be obtained.

A VA examination must also be provided.  The Veteran has current schizophrenia.  STRs do not document the disorder, but service personnel records show that while serving on the USS Midway he went absent without leave (AWOL).  He was apprehended by civilian authorities in Auburn, Alabama in possession of falsified identification, and was returned to military authorities at Fort Benning, Georgia.  In April 1975, he was sent to the Naval Regional Medical Center in Charleston, South Carolina, for the purpose of immediate transfer to the Naval Drug Rehabilitation Center in Jacksonville, Florida; the only diagnosis at the time was "drug abuse."   Records from this facility must be requested.  Thereafter, in June 1975, he signed a voluntary request for administrative discharge.  His DD Form 214 shows the reason for discharge, while honorable, was personal use of drugs other than alcoholic beverages.  

Records shortly after discharge document various psychiatric problems.  For example, a January 1978 VA treatment record shows a diagnosis of toxic psychosis, and a March 1978 VA treatment record shows a diagnosis of paranoid schizophrenia.

The Veteran has undergone VA psychiatric examination once, in March 2003, but the examiner opined that the etiology of schizophrenia is not known.  As discussed above, in November 2016 Dr. W. provided a statement supportive of the claim, but it contains speculation.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  A VA examination must be provided to address the STRs and the November 2016 opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request and obtain all VA treatment records from the VA Medical Center in Montgomery, Alabama.

2.  Attempt to obtain any records pertinent to the Veteran from the Naval Drug Rehabilitation Center in Jacksonville, Florida, where it appears he received treatment during, and immediately after, service.  All records and responses received should be associated with the record.  

3.  Provide the Veteran a VA examination addressing the etiology of his schizophrenia.  

a. The examiner should opine on whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current schizophrenia, is related to his service. In rendering your opinion, please state your belief as to whether the Veteran's schizophrenia is the result of his willful abuse of drugs.  

b. If schizophrenia constitutes a "psychosis," the examiner must further opine on whether a psychosis manifested within one year of separation from service.

c. In doing so, the examiner should consider:
* April 1975 documentation of drug abuse
* Personnel records documenting behavioral problems, including a period of AWOL
* DD Form 214 indicating the reason for discharge as the personal use of drugs other than alcoholic beverages
* January 1978 diagnosis of toxic psychosis
* March 1978 diagnosis of paranoid schizophrenia
* November 2016 private medical report of Dr. W. indicating the schizophrenia is probably related to service, and the Veteran has had continuous symptoms since discharge

4.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for a response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


